 


110 HR 6322 RH: Public Charter Schools Home Rule Act of 2008
U.S. House of Representatives
2008-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 501
110th CONGRESS 2d Session 
H. R. 6322
[Report No. 110–782] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2008 
Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

July 28, 2008
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the District of Columbia School Reform Act of 1995 to permit the District of Columbia government to exercise authority over the Public Charter School Board in the same manner as the District government may exercise authority over other entities of the District government. 
 
 
1.Short TitleThis Act may be cited as the Public Charter Schools Home Rule Act of 2008. 
2.Authority of District of Columbia Government to Regulate Public Charter School BoardSection 2214 of the District of Columbia School Reform Act of 1995 (sec. 38–1802.14, D.C. Official Code) is amended by adding at the end the following new subsection: 
 
(j)Determination of Membership of Board in Accordance With District Law 
(1)In generalNotwithstanding subsection (a), the membership of the Board and the process by which members of the Board are appointed shall be determined in accordance with such laws as may be enacted by the District of Columbia. 
(2)TransitionSubsection (a) shall remain in effect until a law enacted by the District of Columbia takes effect to establish the membership of the Board and the process by which members of the Board are appointed. . 
3.Repeal of Other Requirements Relating to Receipt of Reports by Federal Government 
(a)Receipt of Annual Report of Chartering AuthoritiesSection 2211(d) of the District of Columbia School Reform Act of 1995 (sec. 38–1802.11(d), D.C. Official Code) is amended in the matter preceding paragraph (1) by striking the Secretary of Education, the appropriate congressional committees,. 
(b)Receipt of Annual Report on Number of StudentsSection 2402(c) of such Act (sec. 38–1804.02(c), D.C. Official Code), as amended by section 102(b) of the Public School Enrollment Integrity Clarification and Board of Education Honoraria Amendment Act of 2004 (D.C. Law 15–348), is amended by striking the Authority (during a control year), the Council, the Comptroller General of the United States, and the appropriate congressional committees and inserting the Authority (during a control year) and the Council. 
(c)Access to Fiscal and Staffing DataSection 2752(b) of such Act (sec. 38–1807.52(b), D.C. Official Code) is amended by striking the Authority, and appropriate congressional committees and inserting and the Authority. 
 

July 28, 2008
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
